DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a second arm cantilevered from a second portion of the probe base, wherein the second arm is between the first portion of the base and the first end.

3.	Claims 2-11 are allowed due to the fact that they further limit and depend on claim 1.

4. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a second arm cantilevered from a second portion of the probe base, wherein the second arm is between the first portion of the base and the first end.

5.	Claims 13-20 are allowed due to the fact that they further limit and depend on claim 12.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	LEE (Pub. No.: US 2018/0143222) teaches “A method for manufacturing a microcantilever having a cantilever and a functional probe provided on the cantilever may include steps of: providing a probe mold which accommodates a liquid probe solution in which quantum dots for the functional probe are mixed, and has a groove corresponding to the shape of the functional probe; bringing a cantilever into contact with the probe mold on which the groove is formed to correspond to the location of the functional probe; forming the functional probe on the cantilever by curing the probe solution accommodated in the groove in a state where the cantilever contacts the probe mold; and separating the cantilever from the probe mold” (Abstract).
b)	Namburi (Pub. No.: US 2009/0072851) teaches “A novel probe design is presented that comprises a plurality of pivots. These pivots allow the probe to store the displacement energy more efficiently. The novel probe comprises a substrate, and a probe connected to the substrate. The probe further comprises a base that is connected to the substrate, a bending element connected to the base and a probe tip connected to the bending element. In one embodiment, the plurality of pivots may be connected to the substrate such that a portion of the probe may contact the plurality of pivots while the probe tip contacts the device” (Abstract).
c)	KING (Pub. No.: US 2009/0056428) teaches “A method of fabricating a nano scale cantilever probe. In one embodiment, the method includes the steps of forming a cantilever having a tip vertically extending from an end portion of the cantilever, where the tip has an apex portion having a size in a range of about 1-1000 nm, and selectively doping the cantilever with a dopant to define a first doping region in the tip and a second doping region in the rest of the cantilever, where the dopant concentration of the first doping region is substantially lower than that of the second doping region” (Abstract).
d)	Nam (Pub. No.: US 2005/0051515) teaches “a cantilever microstructure and a fabrication thereof comprising a base plate; a cantilever beam extended from one surface of the base plate to outside so that a part thereof can be suspended, and formed of a silicon nitride material, and a probing tip formed at a front end of one surface of the cantilever beam” (Abstract).
e)	KU (Pub. No.: US 2015/0015291) teaches “A cantilever probe card, which is provided between a device under test (DUT) and a tester, includes a carrier board, a probe base, two probes, and a transmission device. The carrier board is provided with through holes. The probe base is provided on the carrier board, and the probes are mounted to the probe base. Each probe has a tip to contact a test pad of the DUT” (Abstract).


	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867